Exhibit 10.3

Vera Bradley, Inc.

2010 Equity and Incentive Plan

2011 RESTRICTED STOCK UNIT TERMS AND CONDITIONS

1. Definitions. Any term capitalized herein but not defined will have the
meaning set forth in the Vera Bradley, Inc. 2010 Equity and Incentive Plan (the
“Plan”).

2. Grant and Vesting of Restricted Stock Units.

(a) As of the grant date specified in the letter that accompanies this document
(the “Grant Date”), the Participant will be credited with the number of
Restricted Stock Units set forth in the letter that accompanies this document.
Each Restricted Stock Unit is a notional amount that represents one unvested
share of Common Stock. Each Restricted Stock Unit constitutes the right, subject
to the terms and conditions of the Plan and this document, to distribution of a
Share if and when the Restricted Stock Unit vests.

(b) One-third of the Restricted Stock Units will vest on each of the first three
anniversaries of the Grant Date. If the Participant’s Service with the Company
and all of its Affiliates terminates before the date that all of the Restricted
Stock Units vest, his or her right to receive the Shares underlying unvested
Restricted Stock Units will be only as provided in Section 4.

3. Rights as a Stockholder.

(a) Unless and until a Restricted Stock Unit has vested and the Share underlying
it has been distributed to the Participant, the Participant will not be entitled
to vote in respect of that Restricted Stock Unit or that Share.

(b) If the Company declares a cash dividend on its shares, then, on the payment
date of the dividend, the Participant will be credited with dividend equivalents
equal to the amount of cash dividend per share multiplied by the number of
Restricted Stock Units credited to the Participant through the record date. The
dollar amount credited to a Participant under the preceding sentence will be
credited to an account (“Account”) established for the Participant for
bookkeeping purposes only on the books of the Company. The amounts credited to
the Account will be credited as of the last day of each month with interest,
compounded monthly, until the amount credited to the Account is paid to the
Participant. The rate of interest credited under the previous sentence will be
the prime rate of interest as reported by the Midwest edition of the Wall Street
Journal for the second business day of each fiscal quarter on an annual basis.
The balance in the Account will be subject to the same terms regarding vesting
and forfeiture as the Participant’s Restricted Stock Units awarded under this
document, and will be paid in cash in a single sum at the time that the Shares
associated with the Participant’s Restricted Stock Units are delivered (or
forfeited at the time that the Participant’s Restricted Stock Units are
forfeited).



--------------------------------------------------------------------------------

4. Termination of Service; Change in Control. A Participant’s right to receive
the Shares underlying his or her Restricted Stock Units after termination of his
or her Service will be only as provided in this section. If a Participant’s
Service is terminated due to the Participant’s death or Disability, the
Participant (or his or her estate) will be immediately entitled to receive the
Shares underlying all of the Restricted Stock Units that have not yet vested
under Section 2 above. If a Participant’s Service is terminated for any other
reason, the Participant will forfeit the right to receive Shares underlying
under Restricted Stock Units that have not yet vested. Notwithstanding anything
to the contrary herein, all previously unvested Restricted Stock Units then
outstanding will vest immediately upon the occurrence of a Change in Control.

For purposes hereof, a “Change in Control” shall mean the occurrence of any one
or more of the following: (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the Securities and Exchange
Commission as in effect on the date of this Award), other than (i) Barbara
Baekgaard, Patricia Miller, Jill Nichols, Michael Ray and Kim Colby and their
respective heirs and descendants and any trust established for the benefit of
such Persons, (ii) the Company or a corporation owned directly or indirectly by
the shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (iii) any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Affiliate, of
securities of the Company representing more than twenty-five percent (25%) of
the combined voting power of the Company’s then outstanding securities; (b) the
occupation of a majority of the seats (other than vacant seats) on the Board by
Persons who where neither (i) nominated by the Board nor (ii) appointed by
directors so nominated; or (c) the consummation of (i) an agreement for the sale
or disposition of all or substantially all of the Company’s assets, or (ii) a
merger, consolidation or reorganization of the Company with or involving any
other corporation, other than a merger, consolidation or reorganization that
results in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the combined voting power of the voting securities of the Company (or
such surviving entity) outstanding immediately after such merger, consolidation
or reorganization.

5. Timing and Form of Payment. Except as provided in this Section or in clause
2(b) or Section 4, once a Restricted Stock Unit vests, the Participant will be
entitled to receive a Share in its place. Delivery of the Share will be made as
soon as administratively feasible after its associated Restricted Stock Unit
vests. Shares will be credited to an account established for the benefit of the
Participant with the Company’s administrative agent. The Participant will have
full legal and beneficial ownership with respect to the Shares at that time.

6. Assignment and Transfers. The Participant may not assign, encumber or
transfer any of his or her rights and interests under the Award described in
this document, except, in the event of his or her death, by will or the laws of
descent and distribution.

7. Withholding Tax. The Company and any Affiliate will have the right to retain
Shares or cash that are distributable to the Participant hereunder to the extent
necessary to satisfy any withholding taxes, whether federal or state, triggered
by the distribution of Shares or cash pursuant to the Award reflected in this
document.

 

2



--------------------------------------------------------------------------------

8. Securities Law Requirements.

(a) The Restricted Stock Units are subject to the further requirement that, if
at any time the Committee determines in its discretion that the listing or
qualification of the Shares subject to the Restricted Stock Units under any
securities exchange requirements or under any applicable law, or the consent or
approval of any governmental regulatory body, is necessary as a condition of, or
in connection with, the issuance of Shares under it, then Shares will not be
issued under the Restricted Stock Units, unless the necessary listing,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Committee.

(b) No person who acquires Shares pursuant to the Award reflected in this
document may, during any period of time that person is an affiliate of the
Company (within the meaning of the rules and regulations of the Securities and
Exchange Commission under the Securities Act), sell the Shares, unless the offer
and sale is made pursuant to (i) an effective registration statement under the
Securities Act, which is current and includes the Shares to be sold, or (ii) an
appropriate exemption from the registration requirements of the Securities Act,
such as that set forth in Rule 144 promulgated under the Securities Act. With
respect to individuals subject to Section 16 of the Exchange Act, transactions
under this Award are intended to comply with all applicable conditions of Rule
16b-3, or its successors under the Exchange Act. To the extent any provision of
the Award or action by the Committee fails to so comply, the Committee may
determine, to the extent permitted by law, that the provision or action will be
null and void.

9. No Limitation on Rights of the Company. Subject to Sections 4.3, 14.1 and
14.2 of the Plan, the grant of the Award described in this document will not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.

10. Plan, Restricted Stock Units and Award Not a Contract of Employment. Neither
the Plan, the Restricted Stock Units nor any other right or interest that is
part of the Award reflected in this document is a contract of employment, and no
terms of employment or Service of the Participant will be affected in any way by
the Plan, the Restricted Stock Units, the Award, this document or related
instruments, except as specifically provided therein. Neither the establishment
of the Plan nor the Award will be construed as conferring any legal rights upon
the Participant for a continuation of employment or Service, nor will it
interfere with the right of the Company or any Affiliate to discharge the
Participant and to treat him or her without regard to the effect that treatment
might have upon him or her as a Participant.

11. Participant to Have No Rights as a Stockholder. Except as provided in
Section 3 above, the Participant will have no rights as a stockholder with
respect to any Shares subject to the Restricted Stock Units prior to the date on
which he or she is recorded as the holder of those Shares on the records of the
Company.

12. Notice. Any notice or other communication required or permitted hereunder
must be in writing and must be delivered personally, or sent by certified,
registered or

 

3



--------------------------------------------------------------------------------

express mail, postage prepaid. Any such notice will be deemed given when so
delivered personally or, if mailed, three days after the date of deposit in the
United States mail, in the case of the Company to 2208 Production Road, Fort
Wayne, Indiana 46808, Attn: Corporate Secretary, and, in the case of the
Participant, to the last known address of the Participant in the Company’s
records.

13. Governing Law. This document and the Award will be construed and enforced in
accordance with, and governed by, the laws of the State of Indiana, determined
without regard to its conflict of law rules.

14. Code Section 409A. Notwithstanding any other provision in this document, if
a Participant is a “specified employee” (as such term is defined for purposes of
Code Section 409A) at the time of his or her termination of Service, no amount
that is subject to Code Section 409A and that becomes payable by reason of such
termination of Service shall be paid to the Participant before the earlier of
(i) the expiration of the six-month period measured from the date of the
Participant’s termination of Service, and (ii) the date of the Participant’s
death.

15. Plan Document Controls. The rights granted under this Restricted Stock Unit
document are in all respects subject to the provisions of the Plan to the same
extent and with the same effect as if they were set forth fully therein. If the
terms of this document or the Award conflict with the terms of the Plan, the
Plan will control.

 

4